Citation Nr: 0525417	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for colon polyps.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to October 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, denied 
service connection for colon polyps.  The veteran perfected 
an appeal only on the issue of service connection for colon 
polyps.  

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board in connection with this 
claim.  See VA Form 9.


FINDING OF FACT

The medical evidence does not reflect a current diagnosis of 
colon polyps.


CONCLUSION OF LAW

The criteria for service connection for colon polyps are not 
met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Colon Polyps

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service, 
or if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) current disability; (2) 
some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004).

In this case, there is no dispute that the veteran's service 
medical records do document complaints, in June 2000, of 
rectal bleeding for the prior four to five months.  They also 
document an August 2000 performance of a colonoscopy, which 
revealed one three-millimeter non-bleeding polyp five 
centimeters into the rectum.  A month later, it was 
determined that the polyp was benign.  Thus, there is no 
issue in this case as to whether there was an in-service 
injury or some other incident pertinent to the colon polyps 
for which service connection is now being sought.  38 C.F.R. 
§ 3.303.

As for post-service records pertinent to this claim, the 
veteran filed in November 2000 a claim of entitlement to 
service connection for colon polyps.  The 
post-service medical records, however, do not reflect 
treatment for colon polyps.  Medical evidence documenting 
relevant symptomatology or additional testing, such as 
colonoscopies, would help to show "continuity of 
symptomatology" consistent with 38 C.F.R. § 3.303(b), with 
respect to benign colon polyps noted in service.  Such 
evidence, however, is not in the record, at least in the form 
of medical evidence dated within the last few years, after 
discharge from service.  Moreover, while the Board 
acknowledges that the fact that the veteran filed a colon 
polyps service connection claim might be construed as lay 
evidence that he does now have some medical problem he 
attributes to colon polyps noted in service, the lack of such 
medical evidence leaves room for doubt as to whether the 
claimed disorder or disease in currently manifested.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (affirming the 
interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring 
the existence of a present disability for VA compensation 
purposes).

Ultimately, the crux of this claim is whether the veteran now 
has colon polyps, and if so, whether there is an etiological, 
or cause-effect, nexus between it and the benign polyps noted 
shortly before discharge.  Such evidence must be medical - in 
the form of a report of a doctor or other medical 
professional, who, by virtue of appropriate training, 
knowledge, or experience, is qualified to opine as to an 
etiological link.  A determination of whether or not a 
claimant currently has the claimed disorder (i.e., a current 
diagnosis) is in the province of a medical doctor.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (Lay 
evidence is acceptable to prove the occurrence of an injury 
during service or symptomatology over time when such 
symptomatology is within the purview of, or may be readily 
recognized by, lay persons, but lay testimony is not 
competent to prove a matter requiring medical expertise.)  

The sole medical evidence on the issue of current diagnosis 
and etiology is that in the April 2004 VA compensation and 
pension medical (C&P) examination report, obtained as a 
result of the Board's February 2004 remand order and issued 
by a medical doctor upon an examination of the veteran.  It 
provides that the veteran, more likely than not, currently 
has "generous" internal hemorrhoids, which are causing 
discomfort and rectal bleeding.  The examiner based this 
conclusion on endoscopy results obtained in March 2003.  It 
is noted that service connection for hemorrhoids is already 
in effect.  See December 2001 rating decision.  There is no 
current diagnosis of colon polyps.  In this connection, it is 
relevant that the benign colon polyps noted in 2000 was 
described as non-bleeding; even then, the assessment was 
"bleeding likely related to hemorrhoids."  Further, current 
symptoms, such as rectal bleeding, are attributed to 
hemorrhoids for which service connection is in effect, and 
not to some other colon disease or disorder.       
   
Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a May 2003 letter, the RO 
notified the veteran of the basic elements of a successful 
service connection claim, and in particular, evidence of 
current manifestation and relationship between it and 
service.  The letter also explained that, if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include medical records, then VA 
would make reasonable efforts to obtain the records from the 
sources identified.  Later during the appeal period, in 
February and October 2004, the VA Appeals Management Center 
(AMC) sent the veteran two letters, which, among other 
things, reminded him that he should notify VA of sources of 
evidence concerning his colon polyps claim.  More 
specifically, the February 2004 letter explicitly complied 
with the Board's remand directive that the veteran be asked 
to identify all medical care providers who treated him for 
any colon condition since discharge from service.  The 
October 2004 letter explicitly asked him to provide the AMC 
with any evidence or information he may have pertaining to 
the claim, effectively meeting the "fourth element" notice 
requirement.  The "fourth element" notice arguably was 
accomplished even earlier, with the issuance of a January 
2003 Statement of the Case (SOC) citing 38 C.F.R. § 3.159, 
which includes a provision that VA must ask the veteran to 
send any evidence in his possession pertinent to the claim.  

The Board acknowledges that VCAA notice was accomplished 
after the issuance of the March 2001 rating decision giving 
rise to this appeal.  The Board finds no prejudicial error 
resulted as a result of this timing defect.  The Pelegrini 
Court explicitly stated that, notwithstanding the requirement 
that a valid VCAA notice be provided before the agency of 
original jurisdiction (AOJ) decision: "[W]e do not hold that 
. . . [a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

Here, throughout the appeal period, the veteran was made 
aware of what the basic elements of a service connection 
claim are, and why the claim was denied, through the rating 
decision, SOC, multiple Supplemental SOCs (SSOCs), and the 
Board's remand order.  Nonetheless, even after the veteran 
and his representative were notified of a 60-day opportunity 
to further comment on the claim through the issuance of a 
December 2004 SSOC reflecting the RO's still-unfavorable 
determination based in large part upon the April 2004 C&P 
report, no additional medical evidence was submitted.  Nor 
did the veteran or his representative ask for additional 
assistance in claim development, or report that additional 
medical evidence exists but is not included in the record.  
The veteran and his representative did, however, submit 
additional argument.  

Thus, there is reasonable basis to conclude that the veteran 
understood what is pertinent to the claim, and, given 
appropriate notice provided during the appeal period, that he 
could supplement the record with medical evidence of his own, 
if he has it, to show that service connection is warranted 
for colon polyps.  He has not done so, or informed the Board 
or RO that additional evidence exists and that he needs 
further assistance to obtain it.  The veteran did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  Thus, the 
Board does not find prejudicial error with respect to the 
timing or even the substantive content of the VCAA notice in 
this case. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the SOC, SSOCs, duty-to-assist letters, and 
the recent Board remand, as well as the unfavorable rating 
decision, why the claim is denied.  He was told about his and 
VA's respective claim development responsibilities in the 
VCAA letters, and was on notice that he himself has claim 
substantiation responsibility so long as the RO rating action 
remains unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes C&P examination results, service medical records, 
and the veteran's written statements.  The veteran was given 
an opportunity to testify before a Veterans Law Judge in 
connection with this claim, but declined to exercise his 
right to do so.  Again, he did not report the existence of 
missing pertinent records despite appropriate notice during 
the appeal period that he may do so.  The Board has obtained 
a VA medical opinion pertinent to this claim, as discussed 
above.  Therefore, the Board concludes that VA has met its 
duty-to-assist obligations.     

On a related matter, the Board acknowledges that its remand 
order specified that the veteran's claims folder be provided 
to, and be reviewed by, the C&P examiner.  According to the 
C&P examination report, the examiner apparently was not 
provided the claims folder.  The Board acknowledged that this 
is, technically, partial noncompliance with its remand order.  
It has considered whether material prejudice has resulted, or 
whether another remand is in order in the interest of 
fundamental fairness to the veteran.  It concludes that no 
material prejudice has resulted, and remand is not warranted 
strictly based upon this defect.  In this case, one key 
missing piece of evidence that disfavors the claim is a 
current medical determination that the veteran does not now 
have the disorder or disease for which service connection is 
being sought - he does not have a current diagnosis of colon 
polyps.  The determination, based upon 2003 diagnostic 
testing, that what the veteran now has is hemorrhoids with 
rectal bleeding, similar to that noted in service, is 
evidence material to the Board's evaluation of this claim.  
This determination, plus in-service determination as to 
benign, non-bleeding polyps and lack of subsequent medical 
documentation of recurrent or non-benign polyps, tend to 
outweigh what, in the Board's opinion, seems to be a remote 
possibility that what he now has might be polyps.  It bears 
emphasis that the Board's conclusion in this regard is based 
upon the C&P medical doctor's determination that, again, 
current endoscopy revealed results adequate to support a 
diagnosis of hemorrhoids, ruling out the need for "further 
testing."  See April 2004 C&P report.  


ORDER

Service connection for colon polyps is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


